Case 1:17-cv-03936-TWP-MPB Document 221 Filed 09/01/21 Page 1 of 5 PageID #: 2461




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA


  INDIANA STATE CONFERENCE OF THE
  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE
  (NAACP) and LEAGUE OF WOMEN
  VOTERS OF INDIANA,

                        Plaintiffs,
                                                     Docket No. 1:17-cv-02897-TWP-MPB
                 v.

  CONNIE LAWSON, in her official capacity as
  the Indiana Secretary of State; J. BRADLEY
  KING, in his official capacity as Co-Director of
  the Indiana Election Division; ANGELA
  NUSSMEYER, in her official capacity as Co-
  Director of the Indiana Election Division,

                Defendants.
  COMMON CAUSE INDIANA,

  Plaintiff,

  v.
                                                     Docket No. 1:17-cv-03936-TWP-MPB
  CONNIE LAWSON, in her official capacity as
  the Indiana Secretary of State; J. BRADLEY
  KING, in his official capacity as Co-Director of
  the Indiana Election Division; ANGELA
  NUSSMEYER, in her official capacity as Co-
  Director of the Indiana Election Division,

  Defendants.


                PLAINTIFFS’ STATEMENT OF POSITION AFTER REMAND
Case 1:17-cv-03936-TWP-MPB Document 221 Filed 09/01/21 Page 2 of 5 PageID #: 2462




                                  SUMMARY OF CASE STATUS

         Plaintiffs in these related actions jointly submit this statement of position pursuant to Local

  Rule 16-2 following remand by the Seventh Circuit.

         On August 20, 2020, this Court issued an order granting Plaintiffs’ motion for summary

  judgment and issuing a permanent injunction that prohibited Defendants

         from implementing [Ind. Code § 3-7-38.2-]5.5(d)–(f) and from otherwise removing
         any Indiana registrant from the list of eligible voters because of a change in
         residence absent: (1) a request or conﬁrmation in writing directly from the voter
         that the voter is ineligible or does not wish to be registered; or (2) the NVRA-
         prescribed process of (a) notifying the voter, (b) giving the voter an opportunity to
         respond, and then (c) waiting two inactive federal election cycles.

  NAACP Dkt. 159 at 25; CC Dkt. 199 at 25. Defendants appealed.

         On July 19, 2021, the Seventh Circuit issued an opinion affirming summary judgment, and

  materially affirming the injunction. Specifically, the Court of Appeals affirmed this Court’s

  injunction insofar as it prevents Indiana from “impermissibly . . . cancel[ing] a voter’s registration

  without either direct communication from [a] voter or compliance with the NVRA’s notice-and-

  waiting procedures.” League of Women Voters of Indiana, Inc. v. Sullivan, 5 F.4th 714, 724 (7th

  Cir. 2021). It “conclude[d] that the [Plaintiffs] [] met their burden of showing that subsection

  (f)(2) conflicts with, and is thus preempted by, the federal NVRA.” Id. at 730.

         Speaking to “the question of relief,” id., the Court of Appeals vacated the injunction, in

  part, on two grounds:

             1. It was overly broad because it enjoined enforcement of subsections (d) and (e) of

                 Ind. Code § 3-7-38.2-5.5, which “merely restate the NVRA’s procedures for

                 removing a registrant from a state’s voter list: they provide that a county oﬃcial

                 may remove a voter from Indiana’s voter roll only if the oﬃcial determines that the


                                                    2
Case 1:17-cv-03936-TWP-MPB Document 221 Filed 09/01/21 Page 3 of 5 PageID #: 2463




                 registrant authorized cancellation of his or her registration; if not, then the oﬃcial

                 must send notice to the registrant.” Id. at 731.

             2. It was impermissibly vague because “the word ‘directly,’ as used in the district

                 court’s injunction, does not clarify whether Indiana may cancel a voter’s

                 registration based solely on a voter’s personal authorization of cancellation in

                 Indiana that is ﬁrst given to another state and then forwarded to Indiana by that

                 state.” Id. The Court of Appeals found “nothing in the NVRA that would prohibit

                 [this] method of passing along the voter’s choice to Indiana.” Id. at 732.

  The Seventh Circuit remanded for this Court to adjust the permanent injunction accordingly,

  issuing its mandate on August 10, 2021.

                                         PLAINTIFFS’ POSITION

         With modest changes to the original injunction, the Court can issue a new permanent

  injunction that fulfills the mandate issued by the Seventh Circuit.

         First, the Court can remove the prohibition against implementing subsections (d) and (e)

  and limiting it to subsection (f). Id. at 731 (“Given the interrelatedness of the various components

  of subsection (f), we ﬁnd that the district court acted within its discretion when it enjoined

  enforcement of the entire subsection and not just subsection (f)(2).”). In other words, the

  injunction should prohibit Defendants from implementing Ind. Code § 3-7-38.2-5.5(f).

         Second, the Court can define what it means to receive a request or confirmation “directly,”

  and clarify that the injunction does not prohibit Indiana from cancelling a voter’s registration if it

  receives a personal authorization of cancellation generated by the voter, even if that authorization

  is sent to Indiana by another state.




                                                    3
Case 1:17-cv-03936-TWP-MPB Document 221 Filed 09/01/21 Page 4 of 5 PageID #: 2464




                              PROPOSED REVISED INJUNCTION

         Plaintiffs propose the following language that incorporates the above changes:

         The Court ISSUES A PERMANENT INJUNCTION prohibiting Defendants
         from implementing Ind. Code § 3-7-38.2-5.5(f) and from otherwise removing any
         Indiana registrant from the list of eligible voters because of a change in residence
         absent: (1) Defendants’ possession of a request or conﬁrmation in writing directly
         from the registrant that the registrant is ineligible or does not wish to be registered;
         or (2) Defendants following the NVRA-prescribed process of (a) notifying the
         registrant, (b) giving the registrant an opportunity to respond, and then (c) waiting
         two inactive federal election cycles.

         For purposes of this order, a request or confirmation comes “directly from the
         registrant” if the registrant personally generates the request or confirmation. An
         Indiana election official is not prohibited from cancelling a voter’s registration
         where the registrant’s personal request or confirmation or a copy thereof is sent to
         the official by another state or its subdivision. For example, if an Indiana registrant
         moves to a new state and personally signs a form requesting cancellation of her
         Indiana registration, which the new state forwards to an Indiana election official,
         the official may consider this a request or authorization “directly from the
         registrant.” But in all such instances, an Indiana election official must possess a
         copy of the request or confirmation generated by the registrant.

         Defendants shall give notice of the existence and terms of this injunction to Indiana
         county voter registration officials.

                                           CONCLUSION

         Plaintiffs request that the Court enter a revised permanent injunction as set forth above and

  consistent with the proposed order filed herewith.




                                                    4
Case 1:17-cv-03936-TWP-MPB Document 221 Filed 09/01/21 Page 5 of 5 PageID #: 2465




      /s/ Eliza Sweren-Becker_________                     /s/ Sophia Lin Lakin_________
      Eliza Sweren-Becker                                  Sophia Lin Lakin*
      BRENNAN CENTER FOR JUSTICE                           Adriel I. Cepeda Derieux*
      AT NYU SCHOOL OF LAW                                 Dale Ho*
      120 Broadway, Suite 1750                             AMERICAN CIVIL LIBERTIES UNION
      New York, NY 10271                                   125 Broad Street, 18th Floor
      (646) 292-8310                                       New York, NY 10004
                                                           (212) 519-7836
      Sascha N. Rand
      Ellyde R. Thompson                                   Brenda Wright**
      Ellison Ward Merkel                                  DEMOS
      Geneva McDaniel                                      80 Broad Street, 4th Floor
      Alexandre J. Tschumi                                 New York, NY 10004
      QUINN EMANUEL URQUHART &                             (212) 633-1405
      SULLIVAN, LLP
      51 Madison Avenue, 22nd Floor                        Matthew R. Jedreski*
      New York, NY 10010                                   Grace Thompson*
      (212) 849-7000                                       Kate Kennedy*
                                                           DAVIS WRIGHT TREMAINE LLP
      Trent A. McCain                                      920 Fifth Ave, Suite 3300
      MCCAIN LAW OFFICES, P.C.                             Seattle, WA 98104
      363 South Lake Street, Suite 2                       (206) 622-3150
      Gary, IN 46403
      (219) 884-0696                                       Gavin M. Rose, No. 26565-53
                                                           Stevie J. Pactor, No. 35657-49
      Counsel for Plaintiffs Indiana State                 ACLU OF INDIANA
      Conference of the National Association for the       1031 E. Washington Street
      Advancement of Colored People (NAACP) and            Indianapolis, IN 46202
      League of Women Voters of Indiana                    (317) 635-4059

                                                           William R. Groth, No. 7325-49
                                                           VLINK LAW FIRM, LLC
                                                           429 N. Pennsylvania St., Ste. 411
                                                           Indianapolis, IN 46204

                                                           Counsel for Plaintiff Common Cause Indiana

                                                           * Admitted Pro hac vice
                                                           ** Application for admission pro hac vice
                                                           forthcoming
  .




                                                       5
